DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 6, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities:
In paragraph 5, “and replaces” should be “and replacing”.
In paragraph 15, “deep neural network comprising” should be merely “deep neural network”.
In paragraph 6, “neuromorphic system” should be “neuromorphic systems”.
In paragraph 21, “such as, modems” should be “such as modems”; “to the Internet” should be “to, the Internet”.
In paragraph 22, “computer system 302” should be “computer system 300”.
In paragraph 24, “Operating system 322” should be “Operating system 328”.  
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  “a plurality of neuron circuits, each neuron” should be “a plurality of neuron circuits, each neuron circuit” for consistency of terminology.  Appropriate correction is required.
s 2-3 are objected to because of the following informalities:  “a plurality of neuron computation elements, each neuron” should be “a plurality of neurons, each neuron” for consistency of terminology.  Appropriate correction is required.
Claims 1-3 are objected to because of the following informalities:  “the same layer” should be “a same layer”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huynh (US 9524461) (“Huynh”).
Regarding claim 3, Huynh discloses “[a] computer program product comprising a non-transitory computer readable storage having program instructions embodied therewith, the program instructions executable by a computer (functions may be stored on or transmitted over one or more instructions or code on a computer-readable medium – Huynh, col. 22, ll. 48-64; system may use neuromorphic integrated circuits to implement the disclosed method – id. at col. 22, ll. 19-31; action may be performed by any processor or computing means using imprinted memory – id. at col. 21, ll. 26-39), to cause the computer to implement: 
a plurality of layers of neural network computation elements, each layer comprising a plurality of neuron computation elements (module that uses artificial neural assemblies includes an assembly of artificial neurons organized into minicolumns; each minicolumn contains a concept neuron in a deep layer of the assembly and a set of correlation neurons in a superficial layer of the assembly – Huynh, col. 12, ll. 4-30; see also Fig. 5A), each neuron comprising a plurality of computational -14-elements (each of the neurons is a computing unit with an activation value that emulates a neural firing rate; artificial neurons may follow local connectivity rules in which connections to neighboring neurons and minicolumns have higher probabilities of having non-zero weights than do distant connections – Huynh, col. 12, ll. 4-30 [computational elements = activation value, local connectivity rules]), and each neuron connected to a plurality of other neurons in the same layer by synapse computation elements (weighted connections within the deep layer form an auto-associative concept memory with recurrent weighted connections among the concept neurons – Huynh, col. 12, ll. 4-30; see also Fig. 5A (showing that concept neurons 531 have recurrent connections to each other [synapse computation elements = connections])), wherein the plurality of layers of neural network circuitry are adapted to process symbolic and conceptual information (system uses concept state and expectation state as information currency for symbolic computation – Huynh, col. 6, ll. 51-61; modules in the system learn concept states based on lower concept states and an upper expectation state – Huynh, col. 8, ll, 24-37).”

Claim 1 is a circuit claim corresponding to non-transitory computer readable storage medium claim 3 and is rejected for the same reasons as given in the rejection of that claim.  Similarly, claim 2 is a system claim corresponding to non-transitory computer readable storage medium claim 3 and is rejected for the same reasons as given in the rejection of that claim.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lo et al. (US 5649065) (“Lo”).  This is an alternative ground of rejection to the one given above.
Regarding claim 3, Lo discloses “[a] computer program product comprising a non-transitory computer readable storage having program instructions embodied therewith, the program instructions executable by a computer (RNN and range transformer can be implemented by programming a computer [containing a non-transitory computer-readable medium] or processor – col. 92, ll. 50-65; system may also be embodied as an electronic circuit – id. at col. 8, ll. 1-17; RNN uses backpropagation through time, which requires memory space – col. 68, l. 53-col. 69, l. 12), to cause the computer to implement: 
a plurality of layers of neural network computation elements, each layer comprising a plurality of neuron computation elements (a multilayer perceptron with interconnected neurons is formed from an MPL by connecting some or all of the neurons in at least one layer of the MLP; a typical MLPWIN has two input nodes, one output node, and two layers of hidden neurons – Lo, col. 15, ll. 11-33; see also Fig. 6), each neuron comprising a plurality of computational -14-elements (a typical neuron consists of a summer and an activation function [computational elements] – Lo, col. 15, ll. 34-59; see also Fig. 7), and each neuron connected to a plurality of other neurons in the same layer by synapse computation elements (see Lo Fig. 6 and note that all the neurons in layers 1 and 2 are connected to each other [connections = synapse computation elements]), wherein the plurality of layers of neural network circuitry are adapted to process symbolic and conceptual information (if the measurement process or the signal process or both keep growing in a typical filtering problem in satellite orbit determination and aircraft/ship navigation, for a multilayer perceptron with feedback structure to have a sufficient valid domain to cover the range of measurements and to have a sufficient valid range to cover the range of signals, the sizes of the MLPWFS and the training data set must be large [suggesting that the MLP processes information related to the concepts of satellite orbit determination and aircraft/ship navigation] – Lo, col. 4, ll. 46-64; activation level of a neuron at its output terminal is                 
                    a
                    (
                    
                        
                            w
                        
                        
                            0
                        
                    
                    +
                    
                        
                            ∑
                            
                                i
                                =
                                1
                            
                            
                                n
                            
                        
                        
                            
                                
                                    w
                                
                                
                                    i
                                
                            
                            
                                
                                    I
                                
                                
                                    i
                                
                            
                        
                    
                    )
                
            , where a is the activation function, the ws are weights and biases, and the Is are inputs [so the network does calculations based on this symbolic equation] – id. at col. 15, ll. 34-59).”

Claim 1 is a circuit claim corresponding to non-transitory computer readable storage medium claim 3 and is rejected for the same reasons as given in the rejection of that claim.  Similarly, claim 2 is a system claim corresponding to non-transitory computer readable storage medium claim 3 and is rejected for the same reasons as given in the rejection of that claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C VAUGHN whose telephone number is (571)272-4849.  The examiner can normally be reached on M-R 7a-5:30p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on 571-272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 






/R.C.V./             Examiner, Art Unit 2125        

/KAMRAN AFSHAR/             Supervisory Patent Examiner, Art Unit 2125